Citation Nr: 1010952	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury for the time period prior to 
December 21, 2009. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury for the time period from 
December 21, 2009.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a left 
knee injury. 

4.  Entitlement to service connection for a right arm 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1987 to 
July 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In November 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a January 
2010 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to December 21, 2009, residuals of a left knee 
injury were manifested by extension to zero degrees, and 
flexion actively to 35 degrees with pain at 20 degrees.  

3.  After December 21, 2009, residuals of a left knee injury 
are manifested by extension limited to 16 degrees and flexion 
to 85 degrees. 

4.  A right knee disability is related to an established 
event, injury, or disease during service.

5.  A right arm disability is not related any established 
event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  For the time period prior to December 21, 2009, the 
criteria for a rating in excess of 10 percent for residuals 
of a left knee injury have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).

2.  For the time period after December 21, 2009, the criteria 
for a 20 percent rating, but no higher, for residuals of a 
left knee injury have been met. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).

3.  A right knee disability was incurred in or aggravated by 
service, or is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 
3.310 (2009).

4.  A right arm disability was not incurred in or aggravated 
by service, nor may arthritis be so presumed; it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection and 
increased rating claims in March 2004.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in May 2004 and November 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a SSOC was issued 
in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, post-service VA and private 
treatment records, and Social Security Administration 
disability records pertaining to his claimed disabilities 
have been obtained and associated with his claims file.  The 
RO requested the Veteran's service treatment records for any 
periods of training related to his National Guard service in 
October 2009; however, a response indicated that a thorough 
search of the Veteran's record found no additional medical 
records.  The Veteran was notified in October 2009 of this 
development and asked to provide any records he may have. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Increased Rating Claims

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Based on a review of the service treatment records, a rating 
action in October 1995 granted service connection for a left 
knee disability.  The knee was evaluated pursuant to 
Diagnostic Code 5257; and the knee was initially assigned a 
10 percent disability rating.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

 38 C.F.R. § 4.71, Plate 2 (2009).

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis (degenerative 
joint disease), may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
The Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA 
service.  Id. at 477-78.

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran was granted service connection for residuals of a 
left knee injury based upon a documented in-service knee 
injury and findings of a mild knee injury upon release of 
active duty. 

The Veteran's service treatment records, including June 1987 
enlistment and February 1991 separation examinations, are 
silent for any complaints, diagnosis, or treatment for right 
knee or right arm pain. 

In an October 1993 private treatment record, the Veteran 
indicated that he injured his right elbow a week earlier 
while with the National Guard.  An x-ray report from a 
private facility noted a small olecranon spur, and otherwise 
normal elbow joint with no soft tissue abnormalities. 

In a July 1995 VA examination report, the Veteran stated that 
while in the Navy five years prior, he fell through a hole on 
a tank cover.  He reported that he was unable to squat all 
the way down with weight bearing on both lower extremities.  
A VA general medical examination from the same time found a 
normal gait. 

In a February 1996 VA treatment record, the Veteran 
complained that his left knee and ankle gave out and he fell.  
When questioned about his past medical history, he replied, 
"None."  He stated that the ankle was still sore and 
cracks, and that the knee still gives out a lot.  

In a March 2003 VA orthopedic note, the Veteran complained of 
bilateral knee pain.  The examiner noted he walked with an 
antalgic gait, and that his bilateral knees showed no edema, 
erythema, or ecchoymosis. It was noted he had an arc of 
flexion from zero to 120 degrees, and that he had minimal 
discomfort on the bilateral medical joint to palpation.  An 
x-ray report from that time found both weight bearing and 
lateral indicate minimal narrowing of the medial joint line. 

In a May 2003 VA progress note, the Veteran stated that he is 
almost truly asymptomatic when he wears his knee braces and 
that he takes them off every other day.  The examiner 
reported he walked without an antalgic gait, has an arc of 
flexion of zero to over 120 degrees bilaterally.  The 
assessment was resolved knee pain. 

In a September 2003 VA progress note, the Veteran stated "I 
feel great!" and reported he was golfing a couple of times 
per week. 

In a September 2004 VA progress note, the Veteran complained 
of right arm pain and pain in his knees.  He reported that he 
used to take pain medication with good results.  

In a December 2004 VA examination report, the Veteran 
complained that in 1989 he fell through a manhole and injured 
his left knee.  The knee was X-rayed, and he was given light 
duty for several months.  In 2002, his left knee gave out and 
he fell right down onto his right knee.  He had x-ray testing 
done but had no further intervention other than therapy for 
both of his knees. He wore braces on both his knees, but they 
were not working out for him.  His complaints included left 
knee pain in the entire joint, but localized to the knee 
itself.  He described his right knee pain as a "stiff" and 
aching to sharp pain, weakness, stiffness, swelling, and heat 
in both of his knees, and occasional redness in both of his 
knees.  He reported flare-ups about one to two times per week 
and added that changes in weather or increased walking seemed 
to precipitate the flares.  During a flare-up he "cannot 
really walk" and it was uncomfortable to sit or walk.  He 
denied any episodes of dislocation or recurrent subluxation, 
nor any fevers, chills, or unexplained weight loss.  

On objective examination, the Veteran ambulated with a side-
to-side gait pattern with short step length and decreased arm 
swing.  Stability testing of the knees was negative for any 
medial or lateral collateral ligament or abnormalities with 
varus and valgus stressing in neutral and in 30 degrees of 
flexion or with anterior or posterior cruciate ligament 
testing either for anterior and posterior drawer site or with 
Lachman test bilaterally.  Extension of both knees was to 
zero degrees, and flexion passively for the left knee was to 
20 degrees with pain, and to a maximum of 40 degrees.  After 
5 repetitions, the left knee had flexion was to 35 degrees 
with pain at 16 degrees.  Active left knee flexion was to 35 
degrees with pain at 20 degrees, and after five repetitions 
to 30 degrees with pain at 20 degrees.  It was noted that the 
range of motion of the left knee was additionally limited by 
pain and weakness.  The examiner opined that it would be at 
least as likely as not that the right knee condition would be 
connected to the left knee condition on the basis of the 
Veteran's report of trauma to the right knee with the left 
knee buckling. 

In a March 2004 notice of disagreement, the Veteran asserted 
that he has residuals of a right arm injury which occurred in 
1993 while on active duty with the National Guard. 

A December 2004 MRI report found no definite internal 
derangement, no joint effusion, meniscal tears or cruciate 
ligament tears of either knee.  The report included a finding 
of a small anterior horn of the medical menisci bilaterally, 
which, "may merely reflect an anatomic variant." 

In his August 2005 VA Form 9, the Veteran indicated that he 
was treated for a right elbow injury that was the result of a 
fall due to his left knee disability.  He reported he was 
treated at that time and that he has had no other treatment 
on that injury. 

In a December 2009 VA examination report, the Veteran 
complained of bilateral knee pain in the joint regions of the 
knees localized, severe, constant, and excruciating type of 
pain that become worse with walking.  He stated that the 
right elbow pain shot into the middle, ring, and small 
fingers with associated numbness all of the time.  He 
complained of pain, weakness, stiffness, deformity, 
instability, giving way, locking, lack of endurance, 
swelling, and tenderness of the bilateral knees and right 
elbow.  

On physical examination, the Veteran was noted to ambulate 
with a waddling type of gait pattern with side-to-side 
movements.  Upon examination of the elbow, the examiner found 
no evidence of warmth, erythema, or swelling, pain with 
palpation on the right elbow muscle distribution with 
significant guarding, and mild weakness with pronation and 
supination strength testing across the right elbow.  Upon 
examination of the knees, the examiner noted some mild 
weakness at the knees bilaterally, limited mostly due to 
pain, questionable effusion across the knees, pain with 
palpation diffusely in the patellar distribution with 
crepitus across the bilateral knees, no evidence of warmth, 
erythema, Osgood-Shlatter's deformity, popliteal mass, 
McMurray's sign, or instability in the bilateral knees.  The 
examiner noted evidence of guarding with range of motion in 
both knees, as well as pain at rest for the knees.  Range of 
motion findings for the left knee were 16 degrees to 85 
degrees of active flexion with pain, and no loss of active 
motion for the ranges tested above in the left knee after 
three repetitive movements.  The examiner referenced an 
October 2008 x-ray report which showed degenerative changes 
of the bilateral medial joint space loss with mild osteophyte 
formation, patellofemoral osteophytes in the right side more 
than the left, and no evidence of fractures or dislocations.  
New x-ray testing was to be performed but it was indicated 
that the Veteran failed to report.  The diagnoses were 
bilateral knee degenerative changes on the basis of x-ray 
examination with chronic residual pain, and right elbow 
strain on the basis of physical examination with chronic 
residual pain. 

The examiner stated that he could not determine if the right 
elbow pain was caused by a fall due to the left knee without 
resorting to mere speculation.  He noted that there were no 
mention of right elbow pain between 1993 and 2003.  However, 
there were enough potential causes in 2003 for him to have an 
elbow pain condition to be aggravated since he began golfing 
and bowling which he apparently had not done in a while, and 
then soon after that in 2004 started complaining of right arm 
pain.  He further opined that it would be mere speculation to 
state that left knee buckling caused the right knee pain as 
there is a lack of documentation in the records to 
substantiate this.  The examiner noted that there was, 
however, ample evidence of the record to indicate that the 
Veteran ambulated with an antalgic gait in 1999 and in 2003 
with reference to his left knee service-connected condition, 
and that would at least as likely as not over the years put 
abnormal vector forces through the right knee and cause the 
right knee arthritic condition to develop what he now has. 

Analysis

Right Elbow

Based on the evidence of record, the Board finds that the 
Veteran does not have right elbow disability as the result of 
his active duty service or secondary to his service-connected 
left knee disability.  Although a private treatment record 
dated in October 1993 reveals complaints of elbow pain, that 
finding is isolated in the record.  In his August 2005 VA 
form 9, the Veteran indicated that he was treated at the time 
of the injury and has not received treatment since that time.  
The service treatment records are negative for signs, 
symptoms, and diagnoses of a right elbow injury; the VA and 
private treatment records from 1993 to 2004 are likewise 
silent.  Thus, it appears that the findings of the Veteran's 
right elbow pain were acute and transitory.  

Furthermore, the December 2009 VA examiner concluded that he 
could not advance a nexus opinion on whether current right 
elbow strain was proximately related to a reported in-service 
injury more than 15 years ago without resort to speculation, 
as the Veteran had had increased activity with his right 
elbow in 2003 and had not complained of pain between 1993 and 
2004.  

The December 2009 VA examiner reported that x-ray testing was 
scheduled, but the Veteran failed to appear.  The Board notes 
that the record is clear that the Veteran received treatment 
for a right elbow pain which he attributed at that time to 
his service in the National Guard, but there is no competent 
evidence of a present disability related to that treatment 
based upon the available record.  While it is possible that 
x-ray testing might provide a diagnosis of a present 
disability related to service, the Board notes that the 
Veteran failed to report for x-ray testing associated with a 
scheduled VA examination and the present claim must be 
decided based upon the available record.  In the absence of 
competent evidence demonstrating chronic right elbow 
disability was incurred during active service or due to an 
injury during the Veteran's active or inactive duty for 
training, evidence relating present disabilities to a 
specific event or treatment in service, the Veteran's service 
connection claim must be denied.

While the Veteran may sincerely believe that his present 
right elbow sprain was caused by his service-connected left 
knee disability, he is not a licensed medical practitioner 
and he is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
see also Espiritu, 2 Vet. App. 492.  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Right Knee

In view of the totality of the evidence and resolving all 
doubt in the Veteran's favor, the Board finds that his right 
knee disability is due to his service-connected left knee 
disability.  The December 2009 VA examiner determined that 
the Veteran's right knee disability was created by years of 
an antalgic gait due to his left knee disability.  There is 
also no evidence of record that supports a finding that the 
Veteran's right knee disability was not related to his left 
knee disability.  Consequently, the Board finds that the 
evidence of record is at least in equipoise, and therefore, 
affording the Veteran the benefit of the doubt, service 
connection for a right knee disability is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Prior to December 21, 2009

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 10 percent for a left knee disability for the 
time period prior to December 21, 2009.  In this case, no 
other diagnostic code provides a basis for assignment of a 
higher rating for the left knee.  Disabilities of the knee 
and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5256 through 5263; however, several of these diagnostic codes 
are simply not applicable to the Veteran's service-connected 
left knee disability.  It is neither contended nor shown that 
the Veteran's service-connected left knee disability involves 
ankylosis (Diagnostic Code 5256), dislocated semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (malunion or nonunion) (Diagnostic Code 5262), or genu 
recurvatum (Diagnostic Code 5263).  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Regarding limited extension, the Board notes that prior to 
the December 2009 VA examination, the Veteran has had normal 
or standard extension (to 0 degrees).  The December 2004 
examiner found active left knee flexion was to 35 degrees.  
These findings do not meet the criteria for a 20 percent 
rating for limited flexion or limited extension under 
Diagnostic Codes 5260 and 5261 (which require flexion limited 
to 30 degrees and extension limited to 15 degrees).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Given the objective medical findings of slight left knee 
flexion and the Veteran's subjective complaints of pain, the 
RO appropriately assigned a 10 percent rating for the 
Veteran's left knee disability for the time period prior to 
December 21, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5257.  The 10 percent rating takes into account functional 
loss due to pain and other factors, and, given the minimal 
objective findings, no higher rating on this basis is 
warranted.  See 38 C.F.R. §§ 4.40,4.45 and DeLuca.  Even 
considering pain and other factors, the evidence simply does 
not support assignment of a higher rating under Diagnostic 
Code 5257 or any other Diagnostic Code.  

Left Knee After December 21, 2009

Competent medical evidence of record found in a VA 
examination report dated on December 21, 2009 reveals that 
the Veteran had extension to only 16 degrees, warranting a 20 
percent disability rating.  Under Diagnostic Code 5261, a 20 
percent rating is in order, as the Veteran has extension 
limited to 15 degrees.  Therefore, the assignment of rating 
of 20 percent for limitation of extension is warranted from 
December 21, 2009.  

However, the evidence of record does not reflect any findings 
that would warrant a rating in excess of 20 percent under the 
schedular criteria for disabilities of the knee during this 
time period.  None of the competent medical evidence of 
record during this time period shows that the Veteran has 
limitation of extension to 20 degrees or limitation of 
flexion to 20 degrees.  The Board also finds there is no 
basis for the assignment of any higher rating based on 
consideration of any of the factors addressed in 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, as there continued to be no findings 
of pain, incoordination, weakness, or lack of endurance of 
the lumbar spine at that time.  As noted above, disabilities 
of the knee and leg are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263; however, several of these 
diagnostic codes are simply not applicable to the Veteran's 
service-connected left knee disability.

Left knee Prior to and After December 21, 2009

The Board acknowledges the Veteran and his representative's 
contentions that his left knee disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 10 percent for the 
Veteran's left knee disability prior to December 21, 2009, 
and in excess of 20 percent after December 21, 2009.  
Therefore, entitlement to increased ratings for a left knee 
disability is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it was noted 
that the Veteran complained that his left knee disability 
limited his ability to work as a welder, objective medical 
findings are not indicative of any unusual or marked 
interference with his past employment (i.e., beyond that 
contemplated in the assigned 10 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury for the time period prior to 
December 21, 2009, is denied. 

2.  Entitlement to a rating of 20 percent, but no higher, for 
residuals of a left knee injury for the time period from 
December 21, 2009, is granted.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a left 
knee injury is granted. 

4.  Entitlement to service connection for a right arm 
disability is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


